  AO 399 (01/09) Waiver of the Service of Summons


                                                UNITED STATES D1sTRICT CouRT
                                                                         for the
                                                         Southern District of New York
                                             individually and on behalf of
      Constance Fore-Heron,                  all others similarly situated, )
                                 Plaintiff                                  )
                                    V.                                      )       Civil Action No.           7: l 9-cv-11224-NSR
                     The Price Chopper, Inc.,                               )
                                Defendant                                   )

                                               WAIVER OF THE SERVICE OF SUMMONS
To:        Spencer Sheehan
                (Name of the plaintiff's attorney or unrepresented plaintiff)
       I have received your request to waive service of a summons in this action along with a copy of the complaint,
two copies of this waiver form, and a prepaid means of returning one signed copy of the form to you.

           I, or the entity I represent, agree to save the expense of serving a summons and complaint in this case.

         I understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the court's
jurisdiction, and the venue of the action, but that I waive any objections to the absence of a summons or of service.

        I also understand that I, or the entity I represent, must file and serve an answer or a motion under Rule 12 within
60 days from February 27, 2020 , the date when this request was sent (or 90 days if it was sent outside the
United States). Ifl fail to do so, a default judgment will be entered against me or the entity I represent.


Date:       February 27, 2020
                                                                                       7
                                                                                            Signature of the attorney or unrepresented party

                The Price Chopper, Inc.                                          Robyn E. Bladow
        Printed name ofparty waiving service ofsummons                                                       Printed name


                                                                                 555 S Flower St Ste 3700
                                                                                 Los Angeles CA 90071-2432
                                                                                                                Address

                                                                                rbladow@kirkland .com
                                                                                                            E-mail address

                                                                                (213) 680-8634
                                                                                                           Telephone number

                                            Duty to Avoid Unnecessary Expenses of Serving a Summons
          Rule 4 of the Federal Rules of Civil Procedure requires certain defendants to cooperate in saving unnecessary expenses of serving a summons
and complaint. A defendant who is located in the United States and who fails to return a signed waiver of service requested by a plaintiff located in
the United States will be required to pay the expenses of service, unless the defendant shows good cause for the failure.

          "Good cause" does not include a belief that the lawsuit is groundless, or that it has been brought in an improper venue, or that the comi has
no jurisdiction over this matter or over the defendant or the defendant's property.

        If the waiver is signed and returned, you can still make these and all other defenses and objections, but you cannot object to the absence of
a summons or of service.

           If you waive service, then you must, within the time specified on the waiver form, serve an answer or a motion under Rule 12 on the plaintiff
and file a copy with the court. By signing and returning the waiver form, you are allowed more time to respond than if a summons had been served.
